Judgment of tbe County Court — That tbe plea in bar was sufficient. Tbe same matters were assigned for error which were contained in tbe special demurrer.
Judgment — That there is nothing erroneous in tbe judgment complained of. It is tbe province of tbe commissioners to offset counterclaims, between tbe creditors and tbe deceased, and to report only tbe balance they find due. Tbe administrator may contest tbe note at common law, notwithstanding such offset; and if tbe note is avoided then tbe remedy will be clear for tbe plaintiff to recover tbe book-debt.